IN THE SUPREME COURT OF PENNSYLVANIA

IN THE MATTER OF                          :   No. 2433 Disciplinary Docket No. 3
                                          :
RANDY McRAE                               :   Board File No. C1-17-133
                                          :
                                          :   (United States District Court for the District
                                          :   of Maryland, Misc. Case No. 16-mc-11)
                                          :
                                          :   Attorney Registration No. 54996
                                          :
                                          :   (Out of State)

                                       ORDER


PER CURIAM
      AND NOW, this 13th day of April, 2018, Respondent’s Motion for Leave to File

Surreply to Disciplinary Counsel’s Reply is granted.           Upon consideration of the

responses to a Notice and Order directing Randy McRae to provide reasons against the

imposition of disbarment reciprocal to that imposed by the United States District Court

for the District of Maryland, Randy McRae is disbarred from the practice of law in this

Commonwealth, and he shall comply with all the provisions of Pa.R.D.E. 217.